                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  NORTHERN DIVISION
                                        ______

CHARLES BLUNT,

                      Plaintiff,                   Case No. 2:20-cv-14

v.                                                 Honorable Robert J. Jonker

A. ORTIZ et al.,

                      Defendants.
____________________________/

                                          OPINION

              This is a civil rights action brought by a state prisoner under 42 U.S.C. § 1983.

Under the Prison Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996) (PLRA), the

Court is required to dismiss any prisoner action brought under federal law if the complaint is

frivolous, malicious, fails to state a claim upon which relief can be granted, or seeks monetary

relief from a defendant immune from such relief. 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C.

§ 1997e(c). The Court must read Plaintiff’s pro se complaint indulgently, see Haines v. Kerner,

404 U.S. 519, 520 (1972), and accept Plaintiff’s allegations as true, unless they are clearly

irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992). Applying these

standards, the Court will dismiss Plaintiff’s complaint for failure to state a claim against

Defendants King and Unknown Party #1. The Court will also deny Plaintiff’s pending motion.

                                          Discussion

I.     Factual Allegations

              Plaintiff is presently incarcerated with the Michigan Department of Corrections

(MDOC) at the Chippewa Correctional Facility (URF) in Kincheloe, Chippewa County, Michigan.
The events about which he complains occurred at that facility. Plaintiff sues URF Corrections

Officers A. Ortiz and Unknown King, and Nurse Unknown Party #1.

               Plaintiff alleges that on December 21, 2018, Defendant Ortiz escorted him to a

misconduct hearing and then back to his cell. While being escorted back to his cell, Plaintiff

attempted to stop and speak with another URF employee, but Defendant Ortiz “jerk[ed] the

strap . . . connected to [P]laintiff’s handcuff” inflicting pain. (Compl., ECF No. 1, PageID.5.)

Plaintiff alleges that “Defendant Ortiz stated, ‘if you stop again, I’ll injure more than your wrist.’”

(Id.)

               As Plaintiff and Defendant Ortiz approached Plaintiff’s cell door, Plaintiff

informed Defendant Ortiz that he intended to file a grievance for excessive force for the earlier

incident. As Plaintiff entered his cell, Defendant Ortiz again jerked Plaintiff backward, this time

causing him to fall.

               Although Plaintiff’s account of the next few moments omits several details, he

apparently caught himself on the doorjamb, and Defendant Ortiz continued pulling on the strap.

During the episode, Plaintiff began yelling out for help, which drew multiple corrections officers

who ultimately “had to come and forcibly remove the strap from Defendant Ortiz[’s] hands and

ordered him to leave the area.” (Id., PageID.6.)

               Plaintiff alleges that, as a result of the events with Defendant Ortiz, he suffered

injuries to his wrists and back. He requested a health care visit to have the injuries examined, but

Defendant King instructed him to write a kite. Later that day, Plaintiff informed Defendant

Unknown Party #1 of his injuries, and she too instructed Plaintiff to write a kite. The complaint

does not specify whether Plaintiff followed either instruction, but he did write grievances against

both Defendants King and Unknown Party #1. Plaintiff alleges the grievances were picked up by



                                                   2
Defendant King, and because they were never turned in, he implies that Defendant King must have

disposed of them.

                 Plaintiff asserts Eighth Amendment claims against Defendant Ortiz for excessive

force, and against Defendants King and Unknown Party #1 for deliberate indifference to his serious

medical needs.       Plaintiff further alleges claims arising under the First Amendment against

Defendant Ortiz for retaliation and against Defendant King for interference with his ability to

petition the government.

                 Plaintiff seeks declaratory relief, as well as compensatory and punitive damages,

including damages for his mental or emotional distress.1

II.     Failure to State a Claim

                 A complaint may be dismissed for failure to state a claim if it fails “‘to give the

defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). While

a complaint need not contain detailed factual allegations, a plaintiff’s allegations must include

more than labels and conclusions. Twombly, 550 U.S. at 555; Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (“Threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.”). The court must determine whether the complaint contains “enough

facts to state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570. “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

679. Although the plausibility standard is not equivalent to a “‘probability requirement,’ . . . it

asks for more than a sheer possibility that a defendant has acted unlawfully.” Iqbal, 556 U.S. at


1
 A claim for recovery of Plaintiff’s mental or emotional injuries requires first that he show physical injury. See
42 U.S.C. § 1997e(e).

                                                        3
678 (quoting Twombly, 550 U.S. at 556). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—but it has not

‘show[n]’—that the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P.

8(a)(2)); see also Hill v. Lappin, 630 F.3d 468, 470-71 (6th Cir. 2010) (holding that the

Twombly/Iqbal plausibility standard applies to dismissals of prisoner cases on initial review under

28 U.S.C. §§ 1915A(b)(1) and 1915(e)(2)(B)(i)).

                To state a claim under 42 U.S.C. § 1983, a plaintiff must allege the violation of a

right secured by the federal Constitution or laws and must show that the deprivation was committed

by a person acting under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Street v. Corr.

Corp. of Am., 102 F.3d 810, 814 (6th Cir. 1996). Because § 1983 is a method for vindicating

federal rights, not a source of substantive rights itself, the first step in an action under § 1983 is to

identify the specific constitutional right allegedly infringed. Albright v. Oliver, 510 U.S. 266, 271

(1994).

III.      Eighth Amendment

                Plaintiff alleges that Defendant Ortiz used excessive force and that Defendants

King and Unknown Party #1 were deliberately indifferent to his medical needs.

                The Eighth Amendment prohibits the imposition of “cruel and unusual

punishments” upon prisoners. U.S. Const. amend. VIII. Punishment may not be “barbarous” nor

may it contravene society’s “evolving standards of decency.” Rhodes v. Chapman, 452 U.S. 337,

345-46 (1981). The Eighth Amendment also prohibits conditions of confinement which, although

not physically barbarous, “involve the unnecessary and wanton infliction of pain.” Rhodes, 452

U.S. at 346. Among unnecessary and wanton infliction of pain are those that are “totally without

penological justification.” Id.



                                                   4
           A. Excessive Force

               Plaintiff alleges Defendant Ortiz used excessive force because he jerked on the

strap linked to Plaintiff’s handcuffs.

               On occasion, “[t]he maintenance of prison security and discipline may require that

inmates be subjected to physical contact actionable as assault under common law.” Combs v.

Wilkinson, 315 F.3d 548, 556 (6th Cir. 2002) (citing Pelfrey v. Chambers, 43 F.3d 1034, 1037 (6th

Cir. 1995)). Prison officials nonetheless violate the Eighth Amendment when their “offending

conduct reflects an unnecessary and wanton infliction of pain.” Williams v. Curtin, 631 F.3d 380,

383 (6th Cir. 2011) (internal quotation marks omitted); Bailey v. Golladay, 421 F. App’x 579, 582

(6th Cir. 2011). But not every shove or restraint gives rise to a constitutional violation. Parrish

v. Johnson, 800 F.2d 600, 604 (6th Cir. 1986).

               There is an objective component and a subjective component to an Eighth

Amendment claim of excessive force. Santiago v. Ringle, 734 F.3d 585, 590 (6th Cir. 2013) (citing

Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001)). First, “[t]he subjective component

focuses on the state of mind of the prison officials.” Williams, 631 F.3d at 383. We ask “whether

force was applied in a good-faith effort to maintain or restore discipline, or maliciously and

sadistically to cause harm.” Hudson v. McMillian, 503 U.S. 1, 7 (1992). Second, “[t]he objective

component requires the pain inflicted to be ‘sufficiently serious.’” Williams, 631 F.3d at 383

(quoting Wilson v. Seiter, 501 U.S. 294, 298 (1991)). This component requires a “contextual”

investigation, one that is “responsive to ‘contemporary standards of decency.’” Hudson, 503 U.S.

at 8, (quoting Estelle v. Gamble, 429 U.S. 97, 103 (1976)). While the extent of a prisoner’s injury

may help determine the amount of force used by the prison official, it is not dispositive of whether

an Eighth Amendment violation has occurred. Wilkins v. Gaddy, 559 U.S. 34, 37 (2010). “When

prison officials maliciously and sadistically use force to cause harm, contemporary standards of
                                                 5
decency always are violated . . . [w]hether or not significant injury is evident.” Hudson, 503 U.S.

at 9. “Otherwise, the Eighth Amendment would permit any physical punishment, no matter how

diabolic or inhuman, inflicting less than some arbitrary quantity of injury.” Id.

               Upon initial review, the Court concludes that Plaintiff has sufficiently alleged that

Defendant Ortiz used excessive force in violation of the Eighth Amendment.

           B. Deliberate Indifference

               Plaintiff further alleges that Defendants King and Unknown Person #1 were

deliberately indifferent to his serious medical needs when they deprived him of medical care.

               The Eighth Amendment also obligates prison authorities to provide medical care to

incarcerated individuals, as a failure to provide such care would be inconsistent with contemporary

standards of decency. Estelle v. Gamble, 429 U.S. 97, 103-04 (1976). The Eighth Amendment is

violated when a prison official is deliberately indifferent to the serious medical needs of a prisoner.

Id. at 104-05; Comstock v. McCrary, 273 F.3d 693, 702 (6th Cir. 2001). A claim for the

deprivation of adequate medical care has an objective and a subjective component. Farmer v.

Brennan, 511 U.S. 825, 834 (1994).

               To satisfy the objective component, the plaintiff must allege that the medical need

at issue is sufficiently serious. Id. In other words, the inmate must show that he is incarcerated

under conditions posing a substantial risk of serious harm. Id. The objective component of the

adequate medical care test is satisfied “[w]here the seriousness of a prisoner’s need[ ] for medical

care is obvious even to a lay person.” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 899 (6th Cir.

2004). If the plaintiff’s claim, however, is based on “the prison’s failure to treat a condition

adequately, or where the prisoner’s affliction is seemingly minor or non-obvious,” Blackmore, 390

F.3d at 898, the plaintiff must “place verifying medical evidence in the record to establish the



                                                  6
detrimental effect of the delay in medical treatment,” Napier v. Madison Cty., 238 F.3d 739, 742

(6th Cir. 2001) (internal quotation marks omitted).

               The subjective component requires an inmate to show that prison officials have “a

sufficiently culpable state of mind in denying medical care.” Brown v. Bargery, 207 F.3d 863,

867 (6th Cir. 2000). Deliberate indifference “entails something more than mere negligence,” but

can be “satisfied by something less than acts or omissions for the very purpose of causing harm or

with knowledge that harm will result.” Farmer, 511 U.S. at 835. “[T]he official must both be

aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists, and he must also draw the inference.” Id. at 837.

               Plaintiff fails both components. Plaintiff alleges that he informed Defendants King

and Unknown Party #1 of his injuries, and “requested to be taken to health care to have his wrist

and back examined.” (Compl., ECF No. 1, PageID.6.) Both Defendants responded that Plaintiff

should write a kite to be seen by medical staff. Plaintiff has not alleged facts indicating that his

injuries were anything but minor or non-obvious. See Blackmore, 390 F.3d at 898. Nor has he

placed medical evidence into the record to show some detrimental effect that resulted from a delay

in receiving medical care. See Napier, 238 F.3d at 742. Indeed, that Plaintiff requested to have

his injuries examined rather than treated is revealing. So too is his omission of any indication that

he submitted a kite to see medical staff as instructed. Plaintiff clearly fails to show that his medical

needs were obvious to a lay person or that a delay in treatment resulted in harm, and thus, he fails

to establish the objective component. See Blackmore, 390 F.3d at 899; Napier, 238 F.3d at 742.

               Likewise, Plaintiff fails to allege facts showing that Defendants King and Unknown

Party #1 had any awareness of facts suggesting he faced a substantial risk of serious harm in the

absence of medical care. The facts Plaintiff alleges simply do not fairly imply that he faced a



                                                   7
substantial risk of serious harm, much less that Defendants had drawn the necessary inference.

Moreover, both Defendants instructed Plaintiff how to proceed so that he could be examined.

Thus, Plaintiff utterly fails to show the requisite state of mind in either Defendant King or

Unknown Party #1 to allege the subjective component. Brown, 207 F.3d at 867.

               Therefore, because Plaintiff has satisfied neither the objective nor the subjective

component, he fails to allege facts to sufficiently allege a claim of deliberate indifference against

Defendants King and Unknown Party #1. Accordingly, the Court will dismiss Plaintiff’s deliberate

indifference claims against Defendants King and Unknown Party #1.

IV.    First Amendment

               Plaintiff alleges that Defendant Ortiz retaliated against him and that Defendant

King interfered with his right to petition the government.

           A. Retaliation

               Plaintiff alleges that after he threatened to file a grievance against Defendant Ortiz,

Defendant Ortiz retaliated against him by jerking on the straps linked to Plaintiff’s handcuffs.

               Retaliation based upon a prisoner’s exercise of his or her constitutional rights

violates the Constitution. See Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

In order to set forth a First Amendment retaliation claim, a plaintiff must establish that: (1) he was

engaged in protected conduct; (2) an adverse action was taken against him that would deter a

person of ordinary firmness from engaging in that conduct; and (3) the adverse action was

motivated, at least in part, by the protected conduct. Id. Moreover, a plaintiff must be able to

prove that the exercise of the protected right was a substantial or motivating factor in the

defendant’s alleged retaliatory conduct. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir.

2001) (citing Mount Healthy City Sch. Dist. Bd. of Educ. v. Doyle, 429 U.S. 274, 287 (1977)).



                                                  8
               Upon initial review, the Court concludes that Plaintiff has sufficiently alleged that

Defendant Ortiz subjected him to retaliation in violation of the First Amendment.

           B. Interference with Right to Petition Government

               Plaintiff contends that Defendant King violated federal law by throwing away his

grievances thereby preventing his grievances from being properly filed.

               A plaintiff’s right to petition government is not violated by a defendant’s failure to

process or act on his grievances. The First Amendment “right to petition government does not

guarantee a response to the petition or the right to compel government officials to act on or adopt

a citizen’s views.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999).

               Moreover, Defendant’s actions have not barred Plaintiff from seeking a remedy for

his grievances. See Cruz v. Beto, 405 U.S. 319, 321 (1972). “A prisoner’s constitutional right to

assert grievances typically is not violated when prison officials prohibit only ‘one of several ways

in which inmates may voice their complaints to, and seek relief, from prison officials’ while

leaving a formal grievance procedure intact.” Griffin v. Berghuis, 563 F. App’x 411, 415-16 (6th

Cir. 2014) (citing N.C. Prisoners’ Labor Union, Inc., 433 U.S. 119, 130 n.6 (1977)). Indeed,

Plaintiff’s ability to seek redress is underscored by his pro se invocation of the judicial process.

See Azeez v. DeRobertis, 568 F. Supp. 8, 10 (N.D. Ill. 1982). Even if Plaintiff had been improperly

prevented from filing a grievance, his right of access to the courts to petition for redress of his

grievances (i.e., by filing a lawsuit) cannot be compromised by his inability to file institutional

grievances, and he therefore cannot demonstrate the actual injury required for an access-to-the-

courts claim. See, e.g., Lewis v. Casey, 518 U.S. 343, 355 (1996) (requiring actual injury); Bounds

v. Smith, 430 U.S. 817, 821-24 (1977). The exhaustion requirement only mandates exhaustion of

available administrative remedies. See 42 U.S.C. § 1997e(a). If Plaintiff were improperly denied

access to the grievance process, the process would be rendered unavailable, and exhaustion would
                                                 9
not be a prerequisite for initiation of a civil rights action. See Ross v. Blake, 136 S. Ct. 1850, 1858-

59 (2016) (reiterating that, if the prisoner is barred from pursuing a remedy by policy or by the

interference of officials, the grievance process is not available, and exhaustion is not required);

Kennedy v. Tallio, 20 F. App’x 469, 470 (6th Cir. 2001). In light of the foregoing, the Court finds

that Plaintiff fails to state a cognizable claim.

V.       Plaintiff’s Pending Motion for Substitute Service

                On February 6, 2020, Plaintiff submitted a motion for substitute service (ECF

No. 3). In his motion, Plaintiff requests service of the summons and complaint by the U.S.

Marshals Service. Also on February 6, 2020, the Court granted Plaintiff leave to proceed with

pauper status (ECF No. 4) stating that “[a]ny pleadings herein served by the United States Marshal

shall be at the expense of the United States government,” (ECF No. 4, PageID.24). See 28 U.S.C.

§ 1915(d). Thus, Plaintiff requests what the Court has already provided. Accordingly, the Court

will deny Plaintiff’s motion as moot.

                                              Conclusion

                Having conducted the review required by the Prison Litigation Reform Act, the

Court determines that Defendants King and Unknown Party #1 will be dismissed for failure to

state a claim, under 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and 42 U.S.C. § 1997e(c). Plaintiff’s

excessive force and retaliation claims against Defendant Ortiz remain in the case. The Court will

also deny Plaintiff’s pending motion for substitute service (ECF No. 3).

                An order consistent with this opinion will be entered.



Dated:      March 4, 2020                       /s/ Robert J. Jonker
                                                ROBERT J. JONKER
                                                CHIEF UNITED STATES DISTRICT JUDGE



                                                    10
